          Case 1:19-cv-01374-RC Document 1 Filed 05/13/19 Page 1 of 28



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


FREEDOM WATCH, INC.
2020 Pennsylvania Ave. NW, Suite 345
Washington, DC 20006

                             Plaintiff,
           v.
                                                         CIVIL CASE No. ________________
KEVIN K. MCALEENAN
Acting Secretary
Dep’t of Homeland Security
500 12th Street, SW
Washington, D.C. 20536

                           Defendant.


      COMPLAINT FOR WRIT OF MANDAMUS TO ORDER U.S. DEPARTMENT OF
     HOMELAND SECURURITY TO COMMENCE INVESTIGATION OF REP. ILHAN
                                OMAR

I.      INTRODUCTION

        Freedom Watch, Inc. hereby petitions the U.S. Department of Homeland Security

(“DHS”) and respectfully demands the Department by its Immigration and Customs

Enforcement (“ICE”) and U.S. Citizen and Immigration Services (“USCIS”) components to

conduct an investigation and initiate deportation (removal) proceedings and/or refer for

prosecution to the U.S. Department of Justice the immigration fraud of Ilhan Omar, a resident of

Minneapolis, Minnesota, has perpetrated.

        The Plaintiff respectfully moves the Court for an order for the issuance of a writ of

mandamus for the Defendant to enforce governing immigration law, and/or to challenge

government inaction pursuant to the Administrative Procedures Act (“APA”). 5 U.S.C. §§ 551-

559.



                                               1
            Case 1:19-cv-01374-RC Document 1 Filed 05/13/19 Page 2 of 28




II.    PARTIES

       1.      Plaintiff Freedom Watch, Inc. is a public interest group that investigates and

prosecutes government corruption. Larry Klayman is an attorney active in the public interest and

is the founder of Judicial Watch, Inc. and now Chairman and General Counsel of Freedom

Watch, Inc. See www.freedomwatchusa.org.

       2.      Defendant U.S. Department of Homeland Security (“DHS”), including its

components ICE and USCIS, located in Washington, D.C., is the agency ultimately in charge of

enforcing immigration laws of the nation enacted by Congress including by removal

(deportation) proceedings of foreign nationals in the country without valid status for presence in

the United States.

       3.      DHS’ failure to commence an investigation given the compelling and severe

well-documented and uncontroverted facts as set forth in Plaintiff’s Complaint, Exhibit 1,

and which is incorporated herein by reference, is a clear cut abuse of discretion and/or

arbitrary and capricious.

       4.      This petition for investigation, denaturalization, removal, deportation, and referral

to U.S. Department of Justice (“DOJ”) for prosecution addresses Ms. Ilhan Omar, a woman born

in Mogadishu, Somalia or in a village within the greater Mogadishu metropolitan area, whose

date of birth is October 4, 1981. Ms. Omar spent her early years in Baydhabo, Somalia, and

entered the United States to a Virginia address in Arlington, Virginia, from a Mombasa, Kenya,

refugee camp in or about 1993. She is the daughter of her mother Fadhuma Abukar Haji Hussein

and her father Nur Said Elmi Mohamed. She resided in Arlington, Virginia for many years
             Case 1:19-cv-01374-RC Document 1 Filed 05/13/19 Page 3 of 28



before she moved to Minnesota, where she continues to reside.

III.   JURISDICTION AND VENUE

       5.       This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§1331 as involving questions and controversies arising under the Constitution and the federal

laws and regulations arising thereunder, specifically the APA. 5 U.S.C. §§ 551-559.

       6.       This Court also has jurisdiction under the All Writs Act, 28 U.S.C. § 1651, which

may be invoked by federal courts. The Act provides:

                The Supreme Court and all courts established by Act of Congress
                may issue all writs necessary and appropriate in aid of their
                respective jurisdictions and agreeable to the usages and principles
                of law.

28 U.S.C. § 1651. "The authority of federal courts to issue writs of mandamus is derived from

the All Writs Act, 28 U.S.C. § 1651." United States v. Bell, 2008 U.S. Dist. LEXIS 91803, 7-8

(E.D. Tenn. Sept. 29, 2008) citing In re Parker, 49 F.3d 204, 206 (6th Cir. 1995). Mandamus is

defined as “[a] writ issued by a superior court to compel a lower court or a government officer to

perform mandatory or purely ministerial duties correctly.” Coles v. Granville, 448 F.3d 853, 861

n. 2 (6th Cir. 2006) (citing Black's Law Dictionary p. 973 (7th ed. 1999). Mandamus is a remedy

which can be invoked in extraordinary situations where the Plaintiff can show a clear and

indisputable right to the relief sought. Will v. Calvert Fire Ins. Co., 437 U.S. 655, 661-62, 98 S.

Ct. 2552, 57 L. Ed. 2d 504 (1978); Kerr v. United States District Court, 426 U.S. 394, 402-03,

96 S. Ct. 2119, 48 L. Ed. 2d 725 (1976).

       7.       This case is precisely one of those "extraordinary situations" that the court in Will

described.

       8.       The Plaintiff will have no adequate remedy at law other than to order the agency

to take action upon the matter before it, which DHS is uniquely charged with administering.
            Case 1:19-cv-01374-RC Document 1 Filed 05/13/19 Page 4 of 28



       9.      Venue is proper in this District because all of the Defendant is headquartered in

the District of Columbia.

IV.    RELIEF SOUGHT

       10.     The Plaintiff now demands that the agency take action on its petition for removal

proceedings previously filed with the DHS, but ignored by agency inaction.

       11.     In the face of agency inaction, including a lack of any decision or response from

the agency, Plaintiff seeks relief under the APA and/or a writ of mandamus compelling agency

action by applicable officials of the DHS to enforce the immigration laws enacted by Congress.

       12.     On October 2, 2014, Plaintiff filed his petition below with officials of the U.S.

Department of Homeland Security to initiate removal proceedings with regard to

Congresswoman Ilhan Omar.

       13.     The Plaintiff provided precise documentation of the use of fraudulent identity

documents by Ilhan Omar and his lack of lawful presence. The Plaintiff’s petition to the agency

is attached as Exhibit 1 hereto and its contents incorporated herein by reference.

       14.     These matters have never been decided on the merits, but rather evaded and

avoided.

       15.     The American people are entitled to a clear decision and the confidence that the

law is being respected and upheld.

V.     STATEMENT OF FACTS PERTINENT TO THE PETITION

       16.     Ms. Omar has committed marriage fraud under 8 U.S.C. § 1325 and 18 U.S.C. §

1546(a). The Immigration Marriage Fraud Amendments Act of 1986 provides a penalty of five

years imprisonment and a $250,000 fine for any "individual who knowingly enters into a

marriage for the purpose of evading any provision of the immigration laws."
          Case 1:19-cv-01374-RC Document 1 Filed 05/13/19 Page 5 of 28



       17.     There is therefore a strong prima facie presumption that Ms. Omar was not

eligible for nationalization. Ms. Omar's own citizenship status may have been invalid due to

these circumstances or related events. The circumstances of Ms. Omar acquiring U.S. citizenship

remain murky in public reports. Because the basis of Ms. Omar's citizenship is unclear, the role

of these events in her own naturalization as a citizen is unclear. However, the details disclosed

warrant investigation and review.

       18.     Ms. Omar was not eligible for naturalization, including because she was already

living safely in the resort city of Mombasa, Kenya, famous for its magnificent beaches on the

Indian Ocean, and a magnet for wealthy tourists from Europe and around the world.

       19.     Kenya itself, though not “utopia,” is a relatively prosperous country due to its

tourism economy, with a building boom in Nairobi funded largely by Chinese investors.

       20.     Kenya has a relatively stable political system, even though Kenya's democracy is

limited and elections not always ideal. It is a relatively secure and safe nation, driven by the

government's desire to attract tourism.

       21.     Because Omar's family was living safely in Mombasa, Kenya, she was not

eligible to be admitted into the United States as a refugee. She was safe in a country near to her

home country and not eligible for entry into the United States on the other side of the planet.

       22.     She may have also been admitted under "Temporary Protected Status" (“TPS”)

which would not lead to citizenship.

       23.     Therefore, Ms. Omar was not eligible for naturalization as a U.S. citizen because

she was not legally and properly eligible to be a refugee. Based on those circumstances, it

appears certain that Ms. Omar's application for refugee status -- being already safe in Kenya at

the time -- contained false statements making her refugee status fraudulent.
          Case 1:19-cv-01374-RC Document 1 Filed 05/13/19 Page 6 of 28



       24.     It is clear that false statements or false information provided in support of Ilhan

Omar's refugee application -- even by her parents -- would invalidate not only her application for

refugee status but also her naturalization as a citizen.

       25.     In order to claim refugee status in the United States when already residing in a

safe country, it is nearly certain that Omar's refugee application contains false statements and/or

false information about facing fear or persecution when already living in safety in a beach resort

community that attracts tourists from around the European and Asian regions.

       26.     If Ilhan Omar were convicted of marriage fraud, the criminal conviction may be

grounds for denaturalization and the loss of citizenship of not only her brother, Ahmed Nur Said

Elmi but also Ilhan Omar herself.

       27.     If Ilhan Omar joined organizations that provide support to terrorism that makes

her ineligible for refugee status, within five years after naturalization.

       28.     As a result of joining an organization that supports terrorism, even after obtaining

citizenship within 5 years thereof, her citizenship could be revoked.

       29.     Support for international terrorism has been one of the clearest and most frequent

reason in recent years for the revocation of citizenship (denaturalization).

       30.     Even if the proceeding is brought longer than five years after citizenship, if

membership in a group such as a terrorist group began less than five years after naturalization,

her citizenship can be revoked.

       31.     The recently-elected Attorney General of Minnesota, Keith Ellison, has failed to

investigate or act upon these facts, because he was elected with Democrat party support in spite

of credible evidence of committing sexual assault and his positioning as a Muslim Democrat.

       32.     In 2015 and 2016, Omar interceded for a group of six Somalis from Minneapolis
          Case 1:19-cv-01374-RC Document 1 Filed 05/13/19 Page 7 of 28



caught at the Mexican border on their way to fight for ISIS in Iraq and Syria.

               As the case went to trial the following year, the then-state
               representative wrote a letter to the trial judge requesting
               “compassion” - and lighter sentencing on behalf of one of the
               Minnesota men, who was facing 30 years jail time.

Hollie McKay, " How Minneapolis' Somali community became the terrorist recruitment capital
of the US," Fox News, February 16, 2019, accessible at:
https://www.foxnews.com/us/how-rep-ilhan-omars-minnesota-district-became-the-
terroristrecruitment-capital-of-the-us-officials-highly-concerned

               More men and boys from a Somali American community in
               Minneapolis have joined – or attempted to join – a foreign terrorist
               organization over the last 12 years than any other jurisdiction in
               the country. FBI stats show 45 Somalis left to join the ranks of
               either the Somalia-based Islamic insurgency al-Shabab, or the Iraq-
               and Syria based ISIS combined. And as of 2018, a dozen more had
               been arrested with the intention of leaving to support ISIS. Both
               numbers are far higher than those of alleged terrorist wannabes
               who left or attempted to leave the country from other areas in the
               country where Muslim refugees have been resettled. In the case of
               the Somalis, it's no longer just the men. Early last year, a female
               was apprehended by authorities on charges of supporting providing
               material support to Al Qaeda and arson. Id.

               "With by far the largest Somali American population in the United
               States - estimates of up to 100,000 - the insular ethnic community
               in Minnesota offers a rich recruiting ground. Investigators told Fox
               News that early on, al-Shabab recruiting was almost exclusively
               word-of-mouth. One family connection to a contact in the terrorist
               group would be pulled in as a recruit, in a process that was
               repeated as the ranks of the al-Shabab grew" Id.

       33.     Ms. Ilhan Omar has recently become known as an overt anti-Semite elected to

Congress last November.

       34.     She is a supporter of the illegal Boycott, Divestment, and Sanction movement

which -- in violation of the Anti-Boycott Act 1 -- seeks to strangle Israel economically.



1
        See: "Israel-Harming BDS Campaign Breaks Federal Law," World Net Daily, January
18, 2019, and the citations compiled therein, accessible at:
https://www.wnd.com/2019/01/israel-harming-bds-campaign-breaks-federal-law/
           Case 1:19-cv-01374-RC Document 1 Filed 05/13/19 Page 8 of 28



        35.     She announced on Twitter:

                            Ilhan Omar Verified account
                            @IlhanMN
                            Israel has hypnotized the world, may Allah awaken the
                            people and help them see the evil doings of Israel. #Gaza
                            #Palestine #Israel
                            9:15 AM - 16 Nov 2012

        36.     Omar faced massive backlash after she stated on February 10, 2019 that

Americans' support for Israel is bought by campaign donations from the American Israel Public

Affairs Committee (AIPAC) rather than a sincere and genuine alliance of shared values, goals,

and interests between Israel and the United States of America which benefits the United States

and a keen historical understanding that Israel's enemies are the United States' sworn and mortal

enemies, regularly chanting "Death to America!" in organized national demonstrations.

        37.     Omar knowingly supports, endorses, and encourages violent enemies of the

United States who are sworn, bound by oath and religious mandate, and determined to kill as

many U.S. citizens as possible and to do as much harm to the United States as possible.

        38.     This overt support for our country's enemies cannot be dismissed as naiveté. As

Winston Churchill reportedly warned Neville Chamberlain "You might not be interested in war.

But war might be interested in you."

        39.     The laws on the books are there to defend the United States against its enemies.

        40.     Even as late as yesterday, Hamas TV in the Palestinian territories was still airing

incitement to war against Israel, telling Palestinians to “scatter the enemies’ body parts, make the

skulls fly in the sky.”

           Hamas’ Al Aqsa TV, which Israel officially deemed a terrorist organization
           earlier this month, aired a music video calling for the resumption of suicide
           bombings and for Palestinians to “stab, bomb, and make eyes weep,”
           according to a translation by Palestinian Media Watch, which first reported
          Case 1:19-cv-01374-RC Document 1 Filed 05/13/19 Page 9 of 28



             on the video. “Wrap the explosive belt around you. … Oh brave one,” the
             song lyrics read. “Blow up the Zionists.”

Deborah Danan, Breitbart, March 29, 2019, accessible at: https://www.breitbart.com/middle-
east/2019/03/29/hamas-tv-scatter-israeli-body-parts-make-skulls-fly/

       41.       Yet Ilhan Omar has eagerly chosen to become a lobbyist on behalf of the United

States' enemies without registering under the Foreign Agents Registration Act (FARA).

       42.       The hateful anti-Semitic comments received swift condemnation from

congressional members on both sides of the aisle, including the Democratic leadership and the

White House. See: https://dailycaller.com/2019/02/11/jerry-nadler-ilhan-omar-jews/

       43.       Invoking anti-Semitic themes of rich Jews corrupting and manipulating leaders

and others with their vast money, and suggesting that support of Israel is only a result of

campaign donations from AIPAC (which does not donate to candidates), Ms. Omar publicly

explained:

                 "It's all about the Benjamins baby "

       44.       Omar was the keynote speaker at the Council for American Islamic Relations’

(“CAIR”) 4th Annual Valley Banquet on March 23, 2019 at Woodland Hills, California, where

she dismissed the tragedy of September 11, 2019 as just some persons “doing something.”

       45.       The U.S. Department of Justice had previously named CAIR as an unindicted co-

conspirator in a criminal prosecution of the Holy Land Foundation in Dallas, Texas for allegedly

funneling millions of dollars to the terrorist organization Hamas.

       46.       Additionally, the United Arab Emirates (UAE) named CAIR a terrorist

organization along with al-Qaeda and ISIS in 2014.

       47.       Omar was also the keynote speaker this month at a fundraising event for Islamic

Relief USA (“IRUSA”), an affiliate of Islamic Relief Worldwide (“IRW”), the largest
           Case 1:19-cv-01374-RC Document 1 Filed 05/13/19 Page 10 of 28



international Islamic charity in the world.

         48.   The connections between the IRUSA, the IRW and terrorism indicate Ilhan

Omar's support for and/or membership in organizations that provide support to terrorists.

         49.   In 1999, the IRW accepted a $50,000 check from Osama Bin Laden.

         50.   In 2006, Israel arrested its project coordinator in its Gaza office for funneling

money to Hamas.

         51.   In June 2014, Israel officially declared the organization to be illegal and banned it

from operating in Israel and the Palestinian territories.

         52.   In November 2014, the United Arab Emirates declared the IRW to be a terrorist

group.

         53.   Omar spoke alongside senior IRUSA official Yousef Abdallah, who was widely

criticized in 2017 after the Middle East Forum found he had expressed violently anti-Semitic

ideas on his social media accounts.

         54.   Ms. Omar recorded a video talk show interview joking about the "terrorism

course" that she took in college, implying that terrorism experts remain unaware of what Al

Qaeda is and is up to, and Ms. Omar has better knowledge of Al Qaeda's threat to the United

States. The news interview video was posted by The Washington Pundit on February 15 2019 at

https://www.facebook.com/thewashingtonpundit/videos/vb.901809423308055/25749963183161

0/?type=2&theater

         55.   Ms. Ilhan Omar relocated from Arlington, Virginia to Minnesota — in a State and

region within Minnesota with a high Somali immigrant population — where she has resided

since.

         56.   The Somali immigrant population in Minnesota has exploded to the point where
          Case 1:19-cv-01374-RC Document 1 Filed 05/13/19 Page 11 of 28



her neighborhood is known as Little Mogadishu.

        57.     Thereupon, in 2002, according to marriage records in Minnesota’s Hennepin

County, Omar applied for a license to marry her current husband, Ahmed Abdisalan Hirsi, who

Omar says went by Ahmed Abdisalan Aden at the time in 2002.

        58.     Mr. Hirsi is the father of Omar’s three children. Omar is depicted with Hirsi and

their     children      on      her     social   media     and      internet    postings.     See:

https://www.apnews.com/cc2ccd70de56405098d2f259bf0e46c5

        59.     Thereupon, on February 12, 2009, Ms. Ilhan Omar married her brother, Ahmed

Nur Said Elmi, who was not a US citizen, according to a marriage certificate issued in Hennepin

County.

        60.     It appears that Ms. Omar was still married at the time to Mr. Ahmed Hirsi. Omar

disputes that Elmi is her brother, but there appears to be no other conclusion possible. Elmi’s

birthdate on the couple’s marriage certificate would make him three years younger than her.

Omar’s campaign has said she and others can’t get birth certificates because the infrastructure in

Somalia collapsed during a civil war.

        61.     Ms. Omar is evasive about her family, describing herself variously as one of

seven, six, or five siblings.

        62.     In 2011, Ms. Omar separated from Elmi, with a Muslim cultural divorce not an

official governmental divorce.

        63.     But in 2012, Ms. Omar reunited with Hirsi and had a third child with him,

according to her divorce records.

        64.     In 2017, Ms. Omar formally divorced Elmi (after being elected to the legislature).

        65.     In 2018 Omar either married or re-married Hirsi.
            Case 1:19-cv-01374-RC Document 1 Filed 05/13/19 Page 12 of 28



          66.     The evidence indicates that Ms. Omar's sham marriage to her brother was an

immigration fraud to assist his entry into the United States and intended for him to be naturalized

as a U.S. citizen.

          67.     Her brother was a British citizen at the time.

          68.     As a British citizen, he should have been able to enter the United States easily.

          69.     But to obtain U.S. citizenship, his marriage to Ms. Omar would facilitate

naturalization.

          70.     “As soon as Ilhan Omar married him,” journalists report, “he started university at

her [a]lma mater North Dakota State University where he graduated in 2012.

          71.     Shortly thereafter, he moved to Minneapolis where he was living in a public

housing complex and was later evicted. He then returned to the United Kingdom where he now

lives.”

          72.     In August 2016, Omar released a statement saying, “I have yet to legally divorce

Ahmed Nur Said Elmi, but am in the process of doing so.”

          73.     Several months later, Omar filed for divorce from Elmi in May of 2017.

Reporters' research indicates that he now resides in London.

          74.     Scott Johnson of Powerline Blog points out that Omar’s first response to the

questions was to hire Jean Brandl, a well-known criminal defense attorney to respond to the

Powerline Blog author.

          75.     Johnson is the writer who broke the story of Ilhan Omar possibly marrying her

own brother back in August 2016.

          76.     Investigative journalist Laura Loomer was one of the early, leading investigators

uncovering these events, leading to evasive attempts to silence the reports instead of to answer
           Case 1:19-cv-01374-RC Document 1 Filed 05/13/19 Page 13 of 28



them with sound information. Jim Hoft, The Gateway Pundit, August 12, 2018. See:

https://www.thegatewaypundit.com/2018/08/video-laura-loomer-confronts-democrat-

muslimcandidate-on-why-she-married-her-brother-is-kicked-off-facebook-after-posting-the-

video/

         77.   The evasive responses raise concerns as a pattern, because it is part of the lifestyle

(more than just a claimed religion) from which Ilhan Omar engages in strategic deception called

"Taqiyya."     See "Deception, Lying and Taqiyya," at "What Makes Islam so Different,"

https://www.thereligionofpeace.com/pages/quran/taqiyya.aspx, and "Islam Permits Lying to

Deceive           Unbelievers,"            http://www.muslimfact.com/bm/terror-in-the-name-of-

islam/islampermits-lying-to-deceive-unbelievers-and-bri.shtml

         78.   An investigative reporter at Alpha News discovered and reports that reporter Cory

Zurkowski of City Pages seems to have revealed too much in trying to cover up the violations.

'Whether or not Mr. Zurowski realizes it, he has shed new light into the Omar case.

         79.   The story, which was originally published on Wednesday, October 26, Mr.

Zurowski wrote that Ilhan Omar’s father is named 'Nur Said Elmi Mohamed.' A day later,

Zurowski’s article was changed and now Omar’s father’s name appears in the article as 'Nur

Omar      Mohamed'.     "    This    relates   to    a    report    by    Cory     Zurkowski      at:

http://www.citypages.com/news/ilhan-omars-improbable-journeyfrom-refugee-camp-to-

minnesota-legislature/398441901

         80.   In other words, City Pages altered their story to remove the part of Ms. Omar's

family name -- "Elmi" -- which reveals the biological family relationship between Ms. Omar and

her brother Ahmed Nur Said Elmi. Not only does this raise questions of journalistic ethics, but it

underscores that Ms. Omar and her supporters recognize that Mr. Elmi is Ms. Omar's brother,
         Case 1:19-cv-01374-RC Document 1 Filed 05/13/19 Page 14 of 28



and so they leaped to remove the "Elmi" from the news reporting.

       81.     Much reporting on this topic focuses on the different name conventions used

among Somalis to identify where a common family name appears in the presentation of a name.

       82.     Research reported by Alpha News suggests that Omar was involved with Ahmed

Nur Said Elmi (her legal husband) and Ahmed Hirsi (her cultural husband and father of her

children) at the same time.

       83.     Ms. Omar’s marriage to her brother would be illegal under Minnesota law. It

would be void ab initio, as though it never occurred. Any such second marriage might be

bigamous as well as fraudulent.

       84.     Minnesota law defines bigamy as “knowingly having a prior marriage that is not

dissolved” while also “contract[ing] a marriage in this state.” Bigamy is a crime punishable by

up to five years in prison or a fine up to $10,000. The definition and penalty provisions of the

crime of bigamy are set forth in Minn. Stat. § 609.355.

       85.     Christine Baumann reporting for Alpha News, October 24, 2018, confirmed both

marriages      in      online      Minnesota       Official    Marriage       System.      See:

https://alphanewsmn.com/newevidence-supports-claims-that-ilhan-omar-married-her-brother/

       86.     Christine Baumann reports the following analysis, that according to official

student enrollment records archived by St. Paul Public Schools and the state of Minnesota, an

“Ahmed N. Elmi” was enrolled as a senior in the Class of 2003 at Arlington Senior High School

in St. Paul, Minnesota, from September 6, 2002, until June 10, 2003. He graduated and received

a diploma.

       87.     The enrollment record states that “Ahmed N. Elmi” was born on April 4, 1985.

Ms. Baumann further reports that both Ilhan Omar’s 2009 marriage documents and her 2017
          Case 1:19-cv-01374-RC Document 1 Filed 05/13/19 Page 15 of 28



divorce proceedings state that Ahmed Nur Said Elmi was born on April 4, 1985.

        88.     And Baumman reports that "After an extensive background search, I have not

been able to find any other person named “Ahmed Nur Said Elmi,” “Ahmed N. Elmi,” or even

“Ahmed Elmi” with the birthdate April 4, 1985. The man Ilhan Omar married and the 17- to 18-

year-old who attended Arlington Senior High School in St. Paul, MN, in 2002-2003 are one and

the same."

        89.     Baumann also reports that Ms. Omar claims that she and Elmi terminated their

relationship so she could resume her relationship with Hirsi. She also claims in court documents

that she hasn’t spoken or seen her estranged husband since June 2011. However, Alpha News

obtained documentation via social media that shows these statements to be false.

        90.     That is, instead of one marriage ending being replaced by another, social media

shows that Ms. Omar continued a social relationship with both men simultaneously, consistent

with a sham marriage with her brother and a real marriage to Mr. Hirsi unfolding at the same

time.

        91.     According to social media posts as reported by Baumann, the timeline of contact

between Omar and Elmi extended multiple years beyond 2011.

        92.     Screenshots from social media indicate Elmi lived in Minneapolis until August

2012, when he moved back to London.

        93.     Alpha News also reported that Elmi and Omar attended NDSU at the same time.

Baumann reports Instagram posts showing Omar and Elmi communicating via social media until

October 2013.

        94.     Adding to the belief that Elmi is indeed Omar’s brother, the social media posts

include comments in which Elmi refers to Omar’s two girls as his nieces, and Omar says he is
         Case 1:19-cv-01374-RC Document 1 Filed 05/13/19 Page 16 of 28



the “best uncle.”

       95.     Omar also made a trip to London in 2014, where Elmi was then residing. Photos

from Instagram that have since been deleted showed Omar and Elmi together.

VI.    GOVERNING LAW

             A. AUTHORITY TO ORDER AGENCY TO TAKE ACTION
                UPON PETITION

       96.     8 C.F.R. § 270.2 Enforcement procedures provides specifically with regard to

the use of false documents that:

               (a) Procedures for the filing of complaints. Any person or entity
               having knowledge of a violation or potential violation of section
               274C of the Act may submit a signed, written complaint to the
               Service office having jurisdiction over the business or residence of
               the potential violator or the location where the violation occurred.
               The signed, written complaint must contain sufficient information
               to identify both the complainant and the alleged violator, including
               their names and addresses. The complaint should also contain
               detailed factual allegations relating to the potential violation
               including the date, time and place of the alleged violation and the
               specific act or conduct alleged to constitute a violation of the Act.
               Written complaints may be delivered either by mail to the
               appropriate Service office or by personally appearing before any
               immigration officer at a Service office.

               (b) Investigation. When the Service receives complaints from a
               third party in accordance with paragraph (a) of this section, it shall
               investigate only those complaints which, on their face, have a
               substantial probability of validity. The Service may also conduct
               investigations for violations on its own initiative, and without
               having received a written complaint. If it is determined after
               investigation that the person or entity has violated section 274C of
               the Act, the Service may issue and serve upon the alleged violator
               a Notice of Intent to Fine.

               (c) Issuance of a subpoena. Service officers shall have reasonable
               access to examine any relevant evidence of any person or entity
               being investigated. The Service may issue subpoenas pursuant to
               its authority under sections 235(a) and 287 of the Act, in
               accordance with the procedures set forth in § 287.4 of this chapter.
                       ***
          Case 1:19-cv-01374-RC Document 1 Filed 05/13/19 Page 17 of 28




        97.     In the face of agency inaction, this Court may order an agency to fulfill its

statutory responsibilities:

                       Second, agency inaction may represent "agency recalcitrance
                ... in the face of a clear statutory duty ... of such magnitude that it
                amounts to an abdication of statutory responsibility." Examples of
                such clear duties to act include provisions that require an agency to
                take specific action when certain preconditions have been met.
                When an agency violates such a duty through inaction, "the court
                has the power to order the agency to act to carry out its substantive
                statutory mandates."

                     This court may have jurisdiction to review claims alleging
                inaction in this type of case for either or both of two reasons. If the
                withheld agency action would be reviewable under the APA, then
                this type of inaction represents action that has been "unlawfully
                withheld"; the agency might forever evade our review and thus
                escape its duties if we awaited final action before reviewing this
                claim. Even as to those actions not covered by the APA, it is
                apparent that, if an agency is under an unequivocal statutory
                duty to act, failure so to act constitutes, in effect, an affirmative
                act that triggers "final agency action" review.

                     In either case, pursuant to a "final agency action" review
                provision and our decision in TRAC, this court would normally
                exercise jurisdiction over such a claim.

Sierra Club v. Thomas, 828 F.2d 783, 793, 264 U.S.App.D.C. 203 (C.A.D.C., 1987) (footnote
citations omitted) (emphasis added).

        98.     This Court has the authority to review a failure of an agency to act in its statutory

responsibilities:

                        First, agency inaction may represent effectively final
                agency action that the agency has not frankly acknowledged:
                "when administrative inaction has precisely the same impact on the
                rights of the parties as denial of relief, an agency cannot preclude
                judicial review by casting its decision in the form of inaction rather
                than in the form of an order denying relief." In such a situation,
                "the court can undertake review as though the agency had denied
                the requested relief and can order an agency to either act or provide
                a reasoned explanation for its failure to act."         Id. (footnote
                citations omitted).
         Case 1:19-cv-01374-RC Document 1 Filed 05/13/19 Page 18 of 28




       99.      Alternatively, relief is available from writ of mandamus if (1) the plaintiff has a

clear right to relief; (2) the defendant has a clear duty to act; and (3) there is no other adequate

remedy available to the plaintiff.   See, e.g., Jones v. Alexander, 609 F.2d 778, 781 (5th Cir.),

cert. denied, 449 U.S. 832, 101 S.Ct. 100, 66 L.Ed.2d 37 (1980); Allied Chemical Corp. v.

Daiflon, Inc., 449 U.S. 33, 101 S.Ct. 188, 66 L.Ed.2d 193 (1980).

       100.     Here, the Plaintiff has a clear right to a decision one way or the other from DHS

and DHS has a clear duty to review the evidence upon a complaint and render a decision. There

is no other remedy available under the law.

             B. Requirement for Defendant to Implement Non-Optional
                Provisions of the Immigration and Naturalization Act

       101.     Defendant DHS is charged with enforcing the laws enacted by Congress,

including the Immigration and Naturalization Act (“INA”) of 1952, as amended over time.

       102.     Congress exclusively committed the INA to DHS for implementation.

       103.     The Defendant must enforce the INA, including to initiate removal proceedings

when facts indicate that a person in the country might not have legal status, by investigating and

determining the person’s correct immigration status under the INA.

       104.     Article I, Section 8 of the U.S. Constitution vests only in the Congress the

exclusive authority over immigration and the admission and removal of foreigners.

       105.     Article VI of the Constitution designates as the “supreme law of the land” laws

enacted by Congress – although not policies or actions of the executive branch.

       106.     8 U.S.C. § 1229a(a)(3), enacted by Congress, provides (emphasis added):

                Exclusive procedures: Unless otherwise specified in this chapter,
                a proceeding under this section shall be the sole and exclusive
                procedure for determining whether an alien may be admitted to the
                United States or, if the alien has been so admitted, removed from
         Case 1:19-cv-01374-RC Document 1 Filed 05/13/19 Page 19 of 28



               the United States.

       107.    Although the Fourteenth Amendment conveys citizenship, it also provides:

               5. The Congress shall have power to enforce, by
               appropriate legislation, the provisions of this article.

       108.    As a result, Congress (but not the executive branch) is expressly empowered to

create rules defining citizenship, rules for citizenship, and implementation of citizenship rights.

       109.    Thus, the Defendant is legally required to enforce the INA enacted by Congress,

by initiating and investigation upon receiving a complaint supported by sworn affidavits.

           C. Rules of Decision and Procedures for Removal Proceedings

       110.    According to 8 U.S. Code § 1229A(a)(1) “An immigration judge shall conduct

proceedings for deciding the inadmissibility or deportability of an alien.”

       111.    And 8 U.S. Code § 1229A(a)(2) “Charges” provides:

               “An alien placed in proceedings under this section may be charged
               with any applicable ground of inadmissibility under section
               1182(a) of this title or any applicable ground of deportability under
               section 1227(a) of this title.

       112.    Concerning document fraud in particular, 8 U.S.C. § 1324C provides that:

               (d) Enforcement
               (1) Authority in investigations
               In conducting investigations and hearings under this subsection—
                    (A) immigration officers and administrative law judges
                    shall have reasonable access to examine evidence of any
                    person or entity being investigated,
                    (B) administrative law judges, may, if necessary, compel
                    by subpoena the attendance of witnesses and the production
                    of evidence at any designated place or hearing, and
                       ***

       113.    According to 8 U.S. Code § 1229A(e)(2)

               “The term “removable” means—
               (A) in the case of an alien not admitted to the United States, that
               the alien is inadmissible under section 1182 of this title, or
         Case 1:19-cv-01374-RC Document 1 Filed 05/13/19 Page 20 of 28



               (B) in the case of an alien admitted to the United States, that the
               alien is deportable under section 1227 of this title.

       114.    According to 8 U.S. Code § 1229A(c)(1)(A):

               At the conclusion of the proceeding the immigration judge shall
               decide whether an alien is removable from the United States. The
               determination of the immigration judge shall be based only on the
               evidence produced at the hearing.

VII.   LEGAL GROUNDS REQUIRING INVESTIGATION AND
       DENATURALIZATION AND DEPORTATION

       A.      First Count: Fraud or Willful Misrepresentation of Refugee Status

       115.    A person is subject to deportation (removal) for obtaining immigration status or

entry into the United States, or by obtaining a U.S. passport under false pretenses, by fraud or

willful misrepresentation.

       116.    Ilhan Omar entered the United States from Somalia by way of Kenya, applied for

an obtained a U.S. passport, registered to vote and voted, and sought and obtained other benefits

under the INA on the basis of fraud and willful misrepresentation.

       117.    To find a person inadmissible for fraud or willful misrepresentation under INA

212(a)(6)(C)(i), silence or omission can lead to a finding of fraud or willful misrepresentation if

it is clear from the evidence that the person consciously concealed information.

       118.    If the evidence shows that a person was reasonably aware of the nature of the

information sought and knowingly, intentionally, and deliberately concealed information from

the officer, then the officer should find that the applicant consciously concealed and willfully

misrepresented a material fact.

       B.      Second Count: Immigration Marriage Fraud

       119.    As detailed above, on information and belief, Ilhan Omar is guilty of immigration

marriage fraud by marrying her brother -- while still married to her husband -- for the purpose of
           Case 1:19-cv-01374-RC Document 1 Filed 05/13/19 Page 21 of 28



using a sham marriage to deceive and defraud the DHS and the United States.

       120.    Pursuant to Federal law of the United States of America, the following

requirements apply:

       121.    Section 1948 of the U.S. Department of Justice Criminal Resource Manual

addresses "Marriage Fraud" under 8 U.S.C. 1325(C) and 18 U.S.C. 1546 See:

https://www.justice.gov/jm/criminal-resource-manual-1948-marriage-fraud-8-usc-1325c-and-18-

usc-1546

           Marriage fraud has been prosecuted, inter alia, under 8 U.S.C. § 1325 and
           18 U.S.C. § 1546(a). The Immigration Marriage Fraud Amendments Act of
           1986 amended § 1325 by adding § 1325(c), which provides a penalty of
           five years imprisonment and a $250,000 fine for any "individual who
           knowingly enters into a marriage for the purpose of evading any provision
           of the immigration laws."

                       ***

           The Supreme Court has ruled that the validity of their marriage under state
           law is immaterial to the issue of whether they defrauded INS. See Lutwak v.
           United States, 344 U.S. 604 (1953). Lutwak was followed in United States
           v. Yum, 776 F.2d 490 (4th Cir. 1985); Johl v. United States, 370 F.2d 174
           (9th Cir.1966), and Chin Bick Wah v. United States, 245 F.2d 274 (9th Cir.),
           cert. denied, 355 U.S. 870 (1957). But see, United States v. Lozano, 511
           F.2d 1 (7th Cir.), cert. denied, 423 U.S. 850 (1975); United States v. Diogo,
           320 F.2d 898 (2d Cir. 1963). But cf, United States v. Sarantos, 455 F.2d 877
           (2d Cir. 1972).

           There is a line of cases holding that the viability of the marriage, if initially
           valid, is not a proper concern of the INS. United States v. Qaisi, 779 F.2d
           346 (6th Cir. 1985); Dabaghian v. Civilleti, 607 F.2d 868 (9th Cir. 1979),
           and cases cited therein. However, the Immigration Marriage Fraud
           Amendments of 1986, 8 U.S.C. § 1186a, were designed, inter alia, to
           eliminate the Qaisi type loophole by establishing a two-year conditional
           status for alien spouses seeking permanent resident status, and requiring that
           an actual family unit still remain in existence at the end of the two year
           period.


C.     Third Count: Membership or Support for Organization Providing
       Material Support to Terrorism
          Case 1:19-cv-01374-RC Document 1 Filed 05/13/19 Page 22 of 28




       122.    Although there appears to be no public information about exactly when Ms. Ilhan

Omar was naturalized, and exactly when her involvement in organizations designated as terrorist

organizations internationally began is not clear.

       123.    Nevertheless, on information and belief, it appears clear that Ilhan Omar is

eligible for denaturalization and the revocation of her citizenship:

       124.    Pursuant to 8 U.S.C. § 1451 “Revocation of Naturalization”

          (c) Membership in certain organizations; prima facie evidence

          If a person who shall have been naturalized after December 24, 1952
          shall within five years next following such naturalization become a
          member of or affiliated with any organization, membership in or
          affiliation with which at the time of naturalization would have precluded
          such person from naturalization under the provisions of section 1424 of
          this title, it shall be considered prima facie evidence that such person was
          not attached to the principles of the Constitution of the United States and
          was not well disposed to the good order and happiness of the United
          States at the time of naturalization, and, in the absence of countervailing
          evidence, it shall be sufficient in the proper proceeding to authorize the
          revocation and setting aside of the order admitting such person to
          citizenship and the cancellation of the certificate of naturalization as
          having been obtained by concealment of a material fact or by willful
          misrepresentation, and such revocation and setting aside of the order
          admitting such person to citizenship and such canceling of certificate of
          naturalization shall be effective as of the original date of the order and
          certificate, respectively.

       125.    Note that the wording of this statute is activated by membership within five (5)

years of naturalization -- not when the denaturalization action is initiated.

       126.    If membership in an organization that would make Ilhan Omar ineligible for

naturalization / citizenship at the time of her naturalization application later occurred after the

fact within five years of naturalization, then revocation of naturalization appears to be timely

when initiated later than five years from naturalization.
          Case 1:19-cv-01374-RC Document 1 Filed 05/13/19 Page 23 of 28



       127.    Therefore, based on the available information, including Ilhan Omar's overt and

public support for terrorism and organizations that directly support terrorism, Ilhan Omar's

naturalization can be and should be revoked.

       D. Fourth Count: Denaturalization for Immigration Fraud

   128.        Any person accused of violating immigration laws including document fraud,

falsely claiming to be a U.S. citizen, or fraud or misrepresentation to obtain entry into the United

States or a desired immigration status may be placed in removal proceedings. U.S. citizens are

generally protected from deportation, although if a naturalized U.S. citizen is found guilty of

establishing citizenship through fraudulent means, he or she can be deported. A person with one

parent who is a U.S. citizen but born outside of the United States must apply for naturalization

relying upon identity documents and evidence.

       129.    Pursuant to 8 U.S.C. § 1451 “Revocation of Naturalization”

          (a) Concealment of material evidence; refusal to testify

          It shall be the duty of the United States attorneys for the respective districts,
          upon affidavit showing good cause therefor, to institute proceedings in any
          district court of the United States in the judicial district in which the
          naturalized citizen may reside at the time of bringing suit, for the purpose of
          revoking and setting aside the order admitting such person to citizenship
          and canceling the certificate of naturalization on the ground that such order
          and certificate of naturalization were illegally procured or were procured by
          concealment of a material fact or by willful misrepresentation, and such
          revocation and setting aside of the order admitting such person to
          citizenship and such canceling of certificate of naturalization shall be
          effective as of the original date of the order and certificate, respectively:
          Provided, That refusal on the part of a naturalized citizen within a period of
          ten years following his naturalization to testify as a witness in any
          proceeding before a congressional committee concerning his subversive
          activities, in a case where such person has been convicted of contempt for
          such refusal, shall be held to constitute a ground for revocation of such
          person’s naturalization under this subsection as having been procured by
          concealment of a material fact or by willful misrepresentation. If the
          naturalized citizen does not reside in any judicial district in the United
          States at the time of bringing such suit, the proceedings may be instituted in
          Case 1:19-cv-01374-RC Document 1 Filed 05/13/19 Page 24 of 28



           the United States District Court for the District of Columbia or in the United
           States district court in the judicial district in which such person last had his
           residence.

       130.    The predecessor organizations to DHS have deported those who fought against

the United States and its Allies in World War 2 when such membership was belatedly

discovered, even though those organizations no long pose any threat to the United States.

       131.    Today, the organizations that Ilhan Omar supports and/or belongs to are among

those chanting "Death to America!" and vowing murder of U.S. citizens right in the present

and/or mass-terrorism attacks against the United States and/or its citizens, now, currently.

       E. Fifth Count: Document Fraud

       132.    As detailed above, on information and belief, Ilhan Omar entered the United

States and applied for citizenship although not eligible for either status and may have committed

fraud in the application for refugee status and for naturalization related to her marriage status to

her brother or his.

       133.    Pursuant to 8 U.S.C. § 1324C “Penalties for Document Fraud”

               (a) Activities prohibited
               It is unlawful for any person or entity knowingly—
               (1) to forge, counterfeit, alter, or falsely make any document for the purpose of
               satisfying a requirement of this chapter or to obtain a benefit under this chapter,
               (2) to use, attempt to use, possess, obtain, accept, or receive or to provide any
               forged, counterfeit, altered, or falsely made document in order to satisfy any
               requirement of this chapter or to obtain a benefit under this chapter,
               (3) to use or attempt to use or to provide or attempt to provide any document
               lawfully issued to or with respect to a person other than the possessor (including a
               deceased individual) for the purpose of satisfying a requirement of this chapter or
               obtaining a benefit under this chapter,
               (4) to accept or receive or to provide any document lawfully issued to or with
               respect to a person other than the possessor (including a deceased individual) for
               the purpose of complying with section 1324a (b) of this title or obtaining a benefit
               under this chapter, or
               (5) to prepare, file, or assist another in preparing or filing, any application for
               benefits under this chapter, or any document required under this chapter, or any
               document submitted in connection with such application or document, with
            Case 1:19-cv-01374-RC Document 1 Filed 05/13/19 Page 25 of 28



                knowledge or in reckless disregard of the fact that such application or document
                was falsely made or, in whole or in part, does not relate to the person on whose
                behalf it was or is being submitted, or
                        ***
       134.     A person is subject to deportation (removal) pursuant to 8 U.S.C. § 1227

(a)(3)(C)

            Document fraud --
            (i) In general an alien who is the subject of a final order for violation of
            section 1324c of this title is deportable.

       135.     Concerning document fraud, 8 C.F.R. § 270.2 Enforcement procedures.

            (a) Procedures for the filing of complaints. Any person or entity having
            knowledge of a violation or potential violation of section 274C of the Act
            may submit a signed, written complaint to the Service office having
            jurisdiction over the business or residence of the potential violator or the
            location where the violation occurred. The signed, written complaint must
            contain sufficient information to identify both the complainant and the
            alleged violator, including their names and addresses. The complaint should
            also contain detailed factual allegations relating to the potential violation
            including the date, time and place of the alleged violation and the specific
            act or conduct alleged to constitute a violation of the Act. Written
            complaints may be delivered either by mail to the appropriate Service office
            or by personally appearing before any immigration officer at a Service
            office.

            (b) Investigation. When the Service receives complaints from a third party
            in accordance with paragraph (a) of this section, it shall investigate only
            those complaints which, on their face, have a substantial probability of
            validity. The Service may also conduct investigations for violations on its
            own initiative, and without having received a written complaint. If it is
            determined after investigation that the person or entity has violated section
            274C of the Act, the Service may issue and serve upon the alleged violator a
            Notice of Intent to Fine.

            (c) Issuance of a subpoena. Service officers shall have reasonable access to
            examine any relevant evidence of any person or entity being investigated.
            The Service may issue subpoenas pursuant to its authority under sections
            235(a) and 287 of the Act, in accordance with the procedures set forth in §
            287.4 of this chapter.
                                ***


VIII. CONCLUSION AND PRAYER FOR ISSUANCE OF WRIT OF
          Case 1:19-cv-01374-RC Document 1 Filed 05/13/19 Page 26 of 28



       MANDAMUS TO COMPEL AGENCY ACTION.

       In sum, as the facts set forth in this petition mandate, given that Defendant has failed to

respond in any way to these allegations, as set forth in detail herein and in Exhibit 1, a writ of

mandamus should issue and Defendant should be ordered to be immediately commence a

thorough and bona fide investigation and hold an evidentiary hearing, and if necessary institute

and deportation proceedings and a criminal referral to DOJ.

       The immigration laws of the United States of America are intended in part to ensure that

those who become part of the country and particularly those who lead it bear allegiance and

loyalty to the United States of America rather than to a foreign country or to interests of other

countries generally. This is consistent with the constitutional design and intention for

immigration laws and regulations to regulate those joining the citizenry of the country with the

goal of loyalty and allegiance to the country, among other factors.

       The evidence warrants investigation, hearing, and if necessary deportation and a criminal

referral to DOJ concerning Ilhan Omar. There have been no official governmental investigations

into these allegations.

       Under the governing law, specifically those set forth in this petition at Exhibit 1, the

Defendant must be ordered to commence a thorough and bona fide investigation and convene an

evidentiary hearing. Based on the serious and important questions and issues set forth herein,

Plaintiff specifically requests that the Department of Homeland Security be ordered to:

           A. Receive and permit the Plaintiff to appear and present evidence;

           B. Require the sworn testimony of all involved persons and groups and authorize

               department investigators to obtain other evidence;

           C. Obtain all records from USCIS and the U.S. State Department, including
Case 1:19-cv-01374-RC Document 1 Filed 05/13/19 Page 27 of 28



    supporting documentation, related to Ilhan Omar and her alleged husband;

 D. Obtain all records from the State of Minnesota, including supporting

    documentation related to Ilhan Omar and her alleged husband;

 E. Thoroughly investigate the highly suspect, evasive, ambiguous, apparently false

    and non-responsive statements and fraudulent alibis of Ilhan Omar and her

    alleged husband;

 F. Take appropriate remedial action, as no one is above the law, including a

    congresswoman of radical Muslim allegiances from Minnesota even if she will

    undoubtedly, if the past is a prologue of her actions, attempt to use the “race card”

    to avoid scrutiny and instead hatefully blame Jews and Christians to try to

    dissuade the department doing its job and conducting a thorough investigation;

 G. Investigate whether Ms. Ilhan Omar has committed immigration marriage fraud.

 H. Investigate whether Ms. Ilhan Omar's citizenship should be revoked based upon

    having committed the crime of immigration marriage fraud;

 I. Investigate Ilhan Omar's application for refugee status from Mombasa, Kenya,

    and evaluate how Ms. Omar qualified for refugee status when already safe in a

    stable country nearby her original home, and whether Ms. Omar's refugee status

    and resulting naturalization should be revoked?;

 J. Investigate Ilhan Omar's participation in anti-Semitic, racist, and/or terrorist or

    terrorist-supporting organizations as late as within five years of her naturalization;

 K. Investigate whether Ilhan Omar's citizenship should be revoked due to

    membership in an organization that is disqualifying for refugee status or

    citizenship less occurring than 5 years after her naturalization.
         Case 1:19-cv-01374-RC Document 1 Filed 05/13/19 Page 28 of 28



           L. Investigate and make a criminal referral to DOJ.

       In sum, A full investigation should be ordered to be commenced and undertaken, a full

evidentiary hearing held, and Ilhan Omar, if the prima facie facts set forth in Freedom Watch’s

petition at Exhibit 1 are substantiated, Omar should be denaturalized as a citizen of the United

States, deported and criminally prosecuted for immigration fraud and her other alleged illegal

actions including but not limited to her support if not collaboration of and with terrorist related

domestic groups like CAIR and the Islamic Society of North America, the Muslim Brotherhood

and other international terrorist organizations like Hamas and Hezbollah.

Dated: May 13, 2019                          Respectfully submitted,


                                             /s/ Larry Klayman
                                             Larry Klayman, Esq.
                                             General Counsel
                                             Freedom Watch, Inc.
                                             D.C. Bar No. 334581
                                             2020 Pennsylvania Avenue N.W., Suite 345
                                             Washington, DC 20006
                                             Telephone: (310) 595-0800
                                             Email: leklayman@gmail.com
